LATTIMORE, Justice.
By judgment of the Seventeenth district court of Tarrant county in 1929 the license •of appellant to practice law in the state of Texas was revoked for fraudulent and dishonest conduct as an attorney. In 1933 he filed in that court his petition in which he set up that he is of good moral character and leading a life of sobriety, economy, and good •conduct, that he is deeply repentant of any wrongs he may have committed, and in short •pleads facts which would undoubtedly appeal strongly to one having authority to grant his prayer that his license to practice law be restored to hinp
The appellee, through her district attorney, pleaded to the jurisdiction of the court and was sustained. The application of appellant was dismissed.
A part of the obligation of an attorney .at law is to serve as an officer- of the courts. No one has an inherent right to be an officer of his government. Article 2, § 1, Texas Oon-■stitution. The state may therefore prescribe the qualifications for those of its officers who ■serve as such in practicing law in its courts. Ex parte Williams, 31 Tex. Or. R. 262, 20 S. W. 580, 21 L. R. A. 783.
In view of the above, we naturally expect and do find it universally held that the ■disbarring of an attorney from the practice ■of law does close the door to his practice of law, but does not seal it. The prime object ■is to protect the people. Scott v. State, 86 Tex. 321, 24 S. W. 789, 790. It is a question ■of policy as to what will best aid in the administration of justice to the public. Almost ■all our common-law courts express the belief ■that the hope the disbarred attorney for restoration to the privileges of his profession, the realization that the government, which stripped his honors from him, desired him to shake ■off the shackles of his evil deeds, is consistent with and promotive of the best government by the people as well as consonant with human happiness. The quality of such mercy “blesseth him that gives and him that takes.” Crawford v. Keegan, 125 Me. 521, 134 A. 564; Redmond’s Case, 120 Miss. 536, 82 So. 513; In re Boone (C. C.) 90 F. 789, 793; In re Treadwell, 114 Cal. 24, 45 P. 993.
It is argued that the judgment of 1929 is res adjudieata of the relief prayed ior. It is true that, as respects pleading and .jurisdiction and supersedeas and in general such procedural matters, a disbarment suit is a civil suit. Scott v. State, supra; Houtcbens v. Mercer, 119 Tex. 431, 29 S.W.(2d) 1031, 69 A. L. R. 1103. Its object is not punishment but rather to keep clean and efficient the machinery of government, machinery which, as far.as differences of private citizens are concerned, is furnished by the government for the settlement of those differences. The interest of the government in such machinery is therefore different from the results of the operation thereof. So the reason for applying the rule of res adjudieata as the same exists in litigation of purely private rights not fraud, error, or mistake does not exist here. When the reason fails, the rule should fail. It is more analogous to those matters of public interest, such as welfare of children, insanity, etc., which the law allows to be relitigated as often as changed conditions make a different result probable.
Has he applied to the proper authority to grant him such privilege? We have found no authority in this state on this question. The expression is found in many cases' that the court which disbars has the power to reinstate. Those cases in the main were applications to the Supreme Court of the state where the disbarment was also by that Supreme Court. In re Treadwell, 114 Cal. 24, 45 P. 993; In re Burris, 147 Cal. 370, 81 P. 1077; In re Hawkins, 4 Boyce (Del.) 200, 87 A. 243; In re Evans, 42 Utah, 282, 130 P. 217; In re Simpson, 11 N. D. 526, 93 N. W. 918; In re Salsbury, 217 Mich. 260, 1S6 N. W. 404; Essington’s Case (People ex rel. v. Essington), 32 Colo. 168, 75 P. 394. However, in Redmond’s Case, supra, the application to reinstate was made in the lower court. In King’s Case, 54 Ohio St. 415, 43 N. E. 686, where disbarment was in common pleas, the applicant was thereafter admitted by the Supreme Court in ignorance of such disbarment and such license was by the opinion cited revoked by the Supreme Court. So also in Crawford v. Keegan, 125 Me. 521, 134 A. 564. In re Boone’s Case, 99 E. 793, the Circuit Court which had stricken.the attorney from the rolls readmitted him.
Nor has any distinction drawn of the modern statutory boards of legal examiners been recognized in at least the following cases: Redmond, supra, King, supra, and Crawford v. Keegan, supra. The existence of such boaril of legal examiners for those who have not been disbarred is recognized in those jurisdictions. ..
We have not examined the statutes in' the states of the cases cited to ascertain the con*174tent of same, for the reason that the statutes of Texas provide: “No license to practice law ⅞ ⅜ ⅜ ghaii he issued by any court or authority, except by the Supreme Court, * ⅝ * under the provisions of this title.” Article 306, Rev. Civ. Statutes 1025.
This statute was enacted in 1919 as a part of legislation which abolished the examiners under the Courts of Civil Appeals. Both the prior statute, article 312, R. S. (1911), and the present state that the Supreme Court shall by its own rules insure that the license to practice law be evidence of (inter alia) good character. Likewise, the statutes creating the hoard of legal examiners make it plain that such board is merely a fact-finding agency to report same to the Supreme Court with recommendations. It must have been the intention of the Legislature that no person should be given the right to practice law in Texas thereafter except he comply with the provisions of title 14 (1925). Thus articles 307 and 308 deal with those exempt from examination, and articles 311 and 312 et sea. with the loss of that right to practice law. The rule-making power thus expressly emphasized in the title is ample to fit such cases as this at bar. We do not attempt to say that he must go to the board of legal examiners. We are not called on to go further than to direct the appellant to apply to the Supreme Court.
Attention in appellant’s brief is given to the rule that a statutory remedy is generally held not to exclude a common-law remedy when the statute does not affirmatively negative such remedy. Great Southern Life Ins. Co. v. City of Austin, 112 Tex. 1, 243 S. W. 778. The doctrine, unius inclusio alterius ex-clusio, is also particularly applicable to construction of statutes which have for their protection the governmental weal such as we have shown these statutes to be, and we believe the latter doctrine should be- applied here. In this connection, we note that in the Hawkins Case, supra, the court prescribed the rules for the applicant and declined to lay down any general rule, saying such cases would be dealt with as they arose. Many • good reasons occur to us why the legislative ' rule1 as we interpret it should be the law. The uniformity resulting, the removal of the issue from local prejudices and political fields are apparent.
 There only remains to be considered a auestion not presented by the appellant hut argned by amicus .curise. Is the statute, if held applicable here, unconstitutional as an infringement of the Legislature upon the ju’dicial department in violation of article 2, § 1, Texas Constitution? We think, in the absence of legislation, the power of the court to appoint its attorneys is inherent. Likewise, we have no doubt that legislation which would destroy the free and independent functioning of the judiciary would be a violation of such article. However, it is plain that such powers and summary jurisdiction may, within reasonable limits, be defined and the exercise of such functions of the courts be regulated by statute. “We have no serious doubt that the legislature was empowered to regulate the exercise of the jurisdiction of the district courts in this matter.” Scott v. State,, supra.
The judgment of the trial court is affirmed.